Case 20-02797-jw       Doc 23     Filed 09/11/20 Entered 09/11/20 12:00:23           Desc Main
                                  Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

IN RE:
Corey Latroy Stevens                              Case No.: 20-02797-jw
aka Corey Stevens
xxx-xx-7201                                       NOTICE OF OPPORTUNITY TO
                                                  OBJECT AND CONFIRMATION
Shantea Marie Powe                                HEARING
aka Shantea M. Powe, Shantea Powe
xxx-xx-6595
                                                  CHAPTER 13
217 Ashley Ann Lane
Ladson, SC 29456
Debtor(s).

       The debtor(s) in the above captioned case filed a chapter 13 plan on September 11, 2020.
The plan is attached, or will be separately mailed to you by the debtor(s).

       Your rights may be affected by the plan. You should read the plan carefully and
discuss it with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

      Any objection to confirmation of the chapter 13 plan must be filed with the Court at 1100
Laurel Street, Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s), and
any attorney for the debtor(s) no later than 21 days after the service of the chapter 13 plan as
computed under Fed. R. Bankr.P. 9006(a). Objections to confirmation may be overruled if the
objecting party fails to appear and prosecute the objection. If no objection is timely filed, the
plan may be confirmed on recommendation of the trustee.

      The confirmation hearing will be held on October 15, 2020 at 10:00 a.m., at 145 King
Street, Room 225, Charleston, South Carolina.

     If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the plan and may enter an order confirming the plan.

                                                            DeMOTT LAW FIRM, P.A.


Date: September 11, 2020                            By:     /s/ Russell A. DeMott
                                                            Russell A. DeMott
                                                            District Court I.D. 10020
                                                            Attorneys for the Debtor(s)
                                                            300 N. Cedar Street, Suite A
                                                            Summerville, SC 29483
                                                            (843) 695-0830
                                                            (843) 403-4443 (fax)
                                                            russ@demottlawfirm.com
